NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            _____________

                                No. 13-4341
                               _____________

                        HEIKE OBERGANTSCHNIG,
                                       Appellant

                                      v.

       SAW CREEK ESTATES COMMUNITY ASSOCIATION, INC.;
         JAMES ANDREWS; PEGGY SCHAU; ARTIE FURMAN
                   ________________________

               On Appeal from the United States District Court
                  for the Eastern District of Pennsylvania
                      District Court No. 2-12-cv-05911
                District Judge: The Honorable J. Curtis Joyner

              Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                               July 10, 2014

         Before: SMITH, VANASKIE, and SLOVITER, Circuit Judges

                            (Filed: July 31, 2014)
                          _____________________

                                OPINION
                          _____________________
SMITH, Circuit Judge.

     Heike Obergantschnig worked as a dispatch officer for the public safety

department of Saw Creek Estates Community Association (Saw Creek) from

January of 2008 to January of 2011.            After Saw Creek terminated
Obergantschnig’s employment, she filed a complaint in the United States District

Court for the Eastern District of Pennsylvania. She alleged claims of sexual

harassment and retaliation in violation of Title VII of the Civil Rights Act of 1964,

as amended. 42 U.S.C. § 2000e-2.

      After discovery closed, Saw Creek filed a motion for summary judgment on

both claims. The District Court granted Saw Creek’s motion. This timely appeal

followed.1 We will affirm.

      We have carefully reviewed the briefs of the parties and the record before

us. We agree with the District Court that Obergantschnig failed to establish that

the sexual harassment was sufficiently pervasive. See Mandel v. M & Q Pkg.

Corp., 706 F.3d 157, 167 (3d Cir. 2013) (listing as an element of a hostile work

environment claim that “the discrimination was severe or pervasive”). In addition,

we conclude that summary judgment was properly granted on the retaliation claim.

The District Court appropriately determined that Obergantschnig’s complaints did

not constitute protected activity. See Wilkerson v. New Media Tech. Charter Sch.

Inc., 522 F.3d 315, 320 (3d Cir. 2008) (noting elements of prima facie case of

retaliation under Title VII includes that plaintiff “engaged in a protected activity”).



1
 The District Court exercised jurisdiction under 28 U.S.C. § 1331. We have final
order jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over a
district court’s order granting summary judgment. Mandel v. M & Q Pkg. Corp.,
706 F.3d 157, 164 (3d Cir. 2013).
                                           2